Citation Nr: 1543338	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from September 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing (Travel Board) sitting at the RO.  A hearing transcript has been associated with the record.

The Board remanded the instant matters in February 2013 and May 2015.  

In April 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2015).  That requested medical opinion was rendered in May 2015.  VA provided a copy of that opinion to the Veteran and his representative by correspondence dated in July 2015 and provided him the opportunity to submit additional argument and evidence.  Neither the Veteran nor his representative have responded to this letter.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

The presumption of soundness has not been rebutted and, resolving all doubt in favor of the Veteran, his current acquired psychiatric disorder, namely depressive disorder NOS had its onset during active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, namely depressive disorder NOS, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

The Veteran contends that his psychiatric disorder began during active duty service and that such symptoms have continuously manifested since his discharge from service.  He also asserts that his psychiatric disorder did not preexist service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that congenital or developmental defects, such as personality disorders and mental deficiency, are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded for any such defects.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect, such as a personality disorder or mental deficiency, during service may be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service treatment records contain a September 1965 service entrance examination, which found the Veteran to be psychiatrically normal with no noted abnormalities.  A May 1966 treatment note reflects the Veteran's reports of episodes of total body paralysis and the sensation of roaring inside his ears for the past month; an impression of conversion reaction, with anxiety, acute, intermittent, mild was made.  

A February 1969 mental health clinic treatment note indicates that the Veteran had been evaluated at a VA hospital about eight days previously and found to have an adult situational reaction.  This February 1969 provider also diagnosed the Veteran with adult situational reaction, improved.  A February 1969 service discharge examination found the Veteran to be psychiatrically normal but noted that he had experienced depression and nervous trouble for the past two years, that he had been treated in June 1966 for a diagnosed conversion reaction with anxiety and that he had been hospitalized for 12 days in February 1969 for an adult situational reaction.

Post service treatment records reflect a diagnosis of depression in a January 1974 VA treatment note.  The remaining treatment records reflect complaints of depression and other psychiatric symptoms, as well as the monitoring and treatment of such symptoms, thereafter.

During a March 2012 hearing, the Veteran testified that he began having anxiety symptoms in boot camp as he was "stressed out over the whole situation" and that he had gotten "dump[ed]" by his fiancé.  He testified that he did not have any mental health issues and had never consulted a mental health professional prior to service.  He also testified that he had a difficult time in school prior to service due to bullying and that he believed the VA examiner had misconstrued his reports.

Initially, the Board points out that the Veteran was found to be psychiatrically normal with no other relevant abnormalities noted on his September 1965 service entrance examination.  As detailed below, although the Veteran reported various family and school difficulties during childhood, he has consistently denied receiving mental health treatment or being diagnosed with a psychiatric disorder prior to service.  The May 2015 VHA psychiatrist determined that there was not clear and unmistakable evidence that the Veteran's current acquired psychiatric disorder preexisted his service.  Thus, as there is no documented notation at entrance as to the existence of any acquired psychiatric disorder or clear and unmistakable evidence that the disorder preexisted service, the Board finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

Turning to the question of whether there is an etiological relationship between the Veteran's acquired psychiatric disorder and service, the Board notes that the record contains three separate etiology opinions which must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A June 2008 VA examination report noted that the Veteran's childhood physical and emotional abuse began a life long struggle with depression, anxiety and difficulty managing social situations successfully.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's in-service problems were due to a pre-existing personality disorder ("lifelong characterological style of inadequate personality") and that this personality disorder has caused intermittent exacerbations of depression and anxiety triggered by situational factors.  The examiner further noted that the Veteran's mental health problems in May 1966 could have been complicated by heavy alcohol and marijuana use as the Veteran had reported that his use during service was extensive and that he was sometimes on duty "loaded."  The examiner further opined that the Veteran's current psychiatric problems were related to his personality disorder which pre-existed his military service and that his personality disorder made him vulnerable to episodes of depression and anxiety symptoms.  However, this opinion was not provided to the required degree of certainty required to address the presumption of soundness under 38 U.S.C.A. § 1111.  This opinion is therefore being afforded little, if any, probative weight.

A June 2013 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's denial that he had any mental health issues prior to service as well as his reports that he never felt like he fit in with others.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of depressive disorder NOS was made.  The examiner noted that the Veteran's intellectual abilities were significantly below average, that his ability to comprehend information, problem solve and make rational decisions seriously compromised his ability to cope in stressful situations and in social situations.  The examiner noted that when the Veteran was confronted with stressful and/or social situations, his typical reaction was self-deprecation and resulting depression.  The examiner opined that the Veteran was thus prone to depression reactions, that his military experience did nothing to aggravate this response beyond its normal progression and that there was no evidence of a personality disorder.  The examiner further opined that the Veteran's intellectual abilities clearly and unmistakably existed prior to service and form the basis for his recurring inability to cope, resulting in recurring depressive reactions.

In a July 2014 addendum opinion, the June 2013 VA examiner further opined that there was no clear and unmistakable evidence that the Veteran's depressive disorder NOS existed prior to service but that there was clear and unmistakable evidence that the basis for his depressive disorder, namely intellectual capacity, did exist prior to service given his extremely poor performance in school.  The Veteran was not treated for nor diagnosed with any depressive disorder prior to service, although he did report that he was unhappy as a child and had very few friends.  The examiner further opined that there was no clear and unmistakable evidence that the Veteran's depressive disorder, NOS was aggravated beyond its natural progression during service as he would have found coping with life more complicated and challenging as he entered the adult workforce due to his limited intellectual capacity whether he served in the military or not, thus triggering depression.  Further, the examiner opined that it was less likely than not that the Veteran's depressive disorder had its onset while enlisted or that it was caused by any incident or event during service as it was a function of his limited intellectual capacity and his in-service diagnoses of conversion reaction and adult situational anxiety are not related to depressive disorders and have not been linked in the literature to depressive disorder.  However, this examiner failed to provide a rationale explaining why the Veteran's in-service psychiatric diagnoses did not constitute aggravation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is therefore being afforded little, if any, probative weight.

A May 2015 VHA opinion from an attending VA psychiatrist indicates that the Veteran's current psychiatric disorder did not preexist his entrance into service in September 1965 as he did not seek help nor was he seen by a mental health provider prior to service.  The psychiatrist further opined that it was at least as likely as not that the Vetearn's current psychiatric disorder had its onset during service as there are two documented episodes of treatment for mental health problems while in service.  The psychiatrist noted that the Veteran had received mental health treatment at VA for years after he was discharged from service and that the Veteran began having problems with depression and anxiety during service, for which he sought help.  This opinion also had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In sum, the record contains one competent opinion indicating that the Veteran's current acquired psychiatric disorder had its onset during service.  As the medical opinion evidence on the question of nexus between current acquired psychiatric disorder and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current acquired psychiatric disorder had its onset during his service.  The Board also finds that no further evidentiary development in this regard is necessary. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, namely depressive disorder NOS, are met.


ORDER

Service connection for an acquired psychiatric disorder, namely depressive disorder NOS, is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


